Case 1:20-cv-00061-PLM-SJB ECF No. 14, PageID.8827 Filed 01/04/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 IVORY LEE SHAVER,

       Petitioner,
                                                    Case No. 1:20-cv-61
 v.
                                                    HONORABLE PAUL L. MALONEY
 SHANE JACKSON,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: January 4, 2021                                    /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
